Citation Nr: 1727002	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 778A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable rating for left side epididymitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan, which, in pertinent part, continued a noncompensable rating for left epididymitis.  

The Veteran testified before a Decision Review Officer (DRO) in September 2014 and a transcript of that hearing has been reviewed and associated with the claims file.  

The Veteran testified before the undersigned at a Board hearing in December 2016.  A transcript of the hearing has been reviewed and associated with the claims file.  

In a letter dated in December 2016, the Veteran referenced the December 2014 DRO hearing, during which his claim of service connection for posttraumatic stress disorder (PTSD) was reopen, and requested for this claim to be processed.  The Board finds that this claim was subsequently denied in an August 2015 rating decision.  The Veteran was notified of this decision in August 2015 and the claim was not timely appealed.  It is noted that effective March 24, 2015, VA no longer recognizes informal claims.  Therefore, if it is the Veteran's intent to request to reopen his claim for service connection for PTSD, he is reminded of the need to complete a VA Form 21-0958. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2011, the Veteran stated that his service connected left epididymitis had worsened.  Subsequently, he asserted that his current urinary and incontinence issues were related to his epididymitis.  See 10/07/2016, VBMS, Third Party Correspondence.

The Veteran was afforded a VA Examination in May 2011.  At that time, the examiner found that there was insufficient evidence to warrant a diagnosis of left epididymitis.  The Board notes, however, that service connection is clearly in effect for this condition and thus such statement is immaterial to the present analysis.  At issue is whether the reported and documented symptoms of urinary incontinence are a symptom of the service-connected disability in this case.  In this regard, it is noted that residuals of prostate cancer have not been service-connected.  

The May 2011 examiner assessed urinary leakage from stress incontinence and indicated that residuals of neoplasm included stress incontinence.  Again, there has been a finding that the prostate cancer residuals are not service-connected.

The Veteran submitted a statement dated in November 2016 from D.O., M.D, University of Michigan.  Dr. D.O. indicated that the Veteran had a history of incontinence since he was in the military.  In the same opinion, Dr. D.O. stated that his incontinence was a side effect of radical prostatectomy which he underwent for treatment of prostate cancer in 2016.  However, Dr. D.O. ultimately concluded that the Veteran's ongoing urological health issues are a result of "what he encountered during his military duty."  See 12/01/2016, VBMS, Medical Treatment Record- Non-Government Facility.  

Given that the VA Examination in May 2011 was performed over six years ago and the conflicting statements regarding any residuals of the Veteran's service connected left epididymitis, the Board finds that a new VA examination is warranted to address the current severity of the Veteran's left epididymitis and to identify any related symptoms or residuals.  

Furthermore, the Board finds that the last treatment records associated with the claims file are dated in July 2015.  Accordingly, the RO is instructed to obtain any outstanding treatment records relating to the Veteran's treatment for urinary incontinence and/or left epididymitis.  

Accordingly, the case is REMANDED for the following actions:

1. Request the Veteran to provide an updated authorization and then associate with the claims file the Veteran's updated private treatment records from the University of Michigan.  All efforts to obtain records should be associated with the claims file.  

2.  Obtain ongoing treatment records from the Ann Arbor and Saginaw, Michigan VAMC since July 2015.  

3.  After outstanding treatment records are obtained and associated with the claims file, the Veteran should be afforded a VA examination to determine the severity of his left epididymitis.  The claims file, including a copy of this Remand, must be provided to and reviewed by the examiner.  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following a review of the claims file and examination, the examiner should list all symptoms and/or residuals attributable to the Veteran's left epididymitis and any current disabilities secondary to his left epididymitis.  Urinary incontinence is shown in the record and the examiner is instructed to provide an opinion as to whether it is at least as likely as not urinary incontinence or any urological disability is related to his left epididymitis. 

The examiner should provide a rationale for each opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




